Name: COMMISSION REGULATION (EEC) No 2314/93 of 18 August 1993 re-establishing the levying of customs duties on products of category 97 (order No 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  fisheries
 Date Published: nan

 20 . 8 . 93 Official Journal of the European Communities No L 209/7 COMMISSION REGULATION (EEC) No 2314/93 of 18 August 1993 re-establishing the levying of customs duties on products of category 97 (order No 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of category 97 (order No 40.0970), originating in China, the relevant ceiling amounts to 4 tonnes ; Whereas on 15 January 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 As from 23 August 1993 the levying of customs duties, suspended, for 1993, pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category (unit) CN code Description 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, (tonnes) 5608 11 19 and made up fishing nets of yarn, twine, cordage 5608 11 91 or rope 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 209/8 Official Journal of the European Communities 20 . 8 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1993 . For the Commission Karel VAN MIERT Vice-President